DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-14, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1, 7-14, and 19-20, the prior art does not disclose a focusing method, an electronic device, or with the combination of limitations specified in the claimed invention, specifically the limitations of:
		the subject detection model comprises an input layer, an intermediate layer, and an output layer that are sequentially connected; wherein one of the following: the subject detection model is trained in advance based on the visible light images, the center weight maps and the corresponding labeled subjects for a same scene, and the target subject in the image of the previous frame is obtained by: generating a center weight map corresponding to the image of the previous frame; applying the image of the previous frame to the input layer of the subject detection model; and applying the center weight map to the output layer of the subject detection model; and the subject detection model is trained in advance based on the visible light images, depth maps, the center weight maps, and the corresponding labeled subjects for the same scene, and the target subject in the image of the previous frame is obtained by: obtaining a depth map corresponding to the image of the previous frame; generating a center weight map corresponding to the image of the previous frame; applying the image of the previous frame to the input layer of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs